Case 8:19-cv-01895-CEH-CPT Document 336 Filed 02/11/21 Page 1 of 6 PageID 4648




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

 WYNDHAM VACATION
 OWNERSHIP, INC., WYNDHAM
 VACATION RESORTS, INC.,
 WYNDHAM RESORT
 DEVELOPMENT CORPORATION,
 SHELL VACATIONS, LLC, SVC-
 WEST, LLC, SVC-AMERICANA, LLC
 and SVC-HAWAII, LLC,

       Plaintiffs,

 v.                                               Case No: 8:19-cv-1895-CEH-CPT

 THE MONTGOMERY LAW FIRM,
 LLC, MONTGOMERY &
 NEWCOMB, LLC, M. SCOTT
 MONTGOMERY, ESQ., W. TODD
 NEWCOMB, ESQ., CLS, INC.,
 ATLAS VACATION REMEDIES,
 LLC, PRINCIPAL TRANSFER
 GROUP, LLC, DONNELLY
 SNELLEN, JASON LEVI
 HEMINGWAY, MUTUAL RELEASE
 CORPORATION, DAN CHUDY,
 MATTHEW TUCKER and
 CATALYST CONSULTING FIRM
 LLC,

       Defendants.
 ___________________________________/

                                     ORDER

       This matter comes before the Court on the Lawyer Defendants’ Motion for

 Summary Judgment as to Count IV (Doc. 295), filed on July 16, 2020. In the motion,

 The Montgomery Law Firm, LLC; Montgomery & Newcomb, LLC; M. Scott
Case 8:19-cv-01895-CEH-CPT Document 336 Filed 02/11/21 Page 2 of 6 PageID 4649




 Montgomery, and W. Todd Newcomb (collectively the “Lawyer Defendants”) argue

 that partial summary judgment should be granted in their favor as to Plaintiffs’ claim

 for contributory false advertising under the Lanham Act because such cause of action

 does not legally exist. Plaintiffs responded in opposition arguing that caselaw in the

 Eleventh Circuit establishes that Plaintiffs may bring such a claim. Doc. 303. A

 hearing on the motion was held February 10, 2021. The Court, having considered the

 motion, heard argument of counsel, and being fully advised in the premises, will deny

 the Lawyer Defendants’ Motion for Summary Judgment as to Count IV.

 I.    BACKGROUND

       This case arises out of allegations related to the time-share exit industry.

 Plaintiffs are dealers in timeshare interests who enter into contracts with individuals

 (“owners”) who purchase timeshare interests. Plaintiffs allege Defendants engaged in

 false and misleading conduct by advertising and offering services to timeshare owners

 to release them—purportedly legally—from their timeshare contracts. In a nine-count

 Complaint, Plaintiffs sue Defendants for violations of the Lanham Act (Counts I–IV),

 tortious interference with contractual relations (Count V–VII), civil conspiracy (Count

 VIII), and violations of Florida’s Deceptive and Unfair Trade Practices Act (Count

 IX). Doc. 1. The Lawyer Defendants are sued in Counts IV through IX of the

 Complaint.

 II.   LEGAL STANDARD

       Summary judgment is appropriate when the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, show there is no
                                           2
Case 8:19-cv-01895-CEH-CPT Document 336 Filed 02/11/21 Page 3 of 6 PageID 4650




 genuine issue as to any material fact and that the moving party is entitled to judgment

 as a matter of law.1 Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322,

 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986). The moving party bears the initial burden

 of stating the basis for its motion and identifying those portions of the record

 demonstrating the absence of genuine issues of material fact. Celotex, 477 U.S. at 323;

 Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259-60 (11th Cir. 2004). That burden

 can be discharged if the moving party can show the court that there is “an absence of

 evidence to support the nonmoving party’s case.” Celotex, 477 U.S. at 325.

        When the moving party has discharged its burden, the nonmoving party must

 then designate specific facts showing that there is a genuine issue of material fact. Id.

 at 324. Issues of fact are “genuine only if a reasonable jury, considering the evidence

 present, could find for the nonmoving party,” and a fact is “material” if it may affect

 the outcome of the suit under governing law. Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 248-49, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). In determining whether a

 genuine issue of material fact exists, the court must consider all the evidence in the

 light most favorable to the nonmoving party. Celotex, 477 U.S. at 323. However, a



 1
    The Lawyer Defendants do not file any depositions, affidavits, or other documents
 supporting their motion. Such additional filings are not necessary on this motion as it is based
 entirely on the legal argument that a cause of action for contributory false advertising under
 the Lanham Act does not exist. The Court notes, however, that the parties did not file a
 stipulation of agreed material facts. The Court reminds the parties that the Court’s Case
 Management and Scheduling Order provides that, in conjunction with the filing of motions
 for summary judgment, “the parties SHALL also file a stipulation of agreed material facts
 signed by the movant and the parties opposing summary judgment.” Doc. 211 at 6. In the
 event the parties intend to file motions for summary judgment in the future, they are cautioned
 to heed this requirement.
                                                3
Case 8:19-cv-01895-CEH-CPT Document 336 Filed 02/11/21 Page 4 of 6 PageID 4651




 party cannot defeat summary judgment by relying upon conclusory allegations. See

 Hill v. Oil Dri Corp. of Ga., 198 F. App’x 852, 858 (11th Cir. 2006).

 III.   DISCUSSION

        At the hearing on the motion, Counsel for the Lawyer Defendants

 acknowledged that there is Eleventh Circuit precedent that is contrary to the position

 advanced by these Defendants in their motion. Specifically, the Eleventh Circuit Court

 of Appeals held in Duty Free v. Estee Lauder, 797 F.3d 1248 (11th Cir. 2015), that a

 cause of action exists for contributory false advertising under the Lanham Act.

 Notwithstanding, in their motion and at the hearing, the Lawyer Defendants argue

 that caselaw from other jurisdictions call into question the opinion in Duty Free. See,

 e.g., Getty Petroleum Corp. v. Island Transp. Corp., 862 F.2d 10, 16 (2d Cir. 1988) (finding

 no express right of contribution exists under the Lanham Act); Telebrands Corp. v. My

 Pillow, Inc., No. 18-cv-06318, 2019 WL 1923410 (N.D. Ill. Apr. 30, 2019). The Lawyer

 Defendants fail to cite any Eleventh Circuit authority that conflicts with the opinion

 in Duty Free.2

        As decided in Duty Free, “a plaintiff may bring a claim for contributory false

 advertising under § 43A of the Lanham Act.” 797 F.3d at 1277. The Duty Free opinion

 is binding on this Court. See Johnson v. DeSoto Cty. Bd. of Comm’rs, 72 F.3d 1556, 1559



 2
  To the contrary, Plaintiffs cite Second Circuit caselaw that departs from the holding in Getty
 Petroleum and reinstates a plaintiff’s claims for contributory violations of the Lanham Act. See
 Doc. 303 at 14 (citing Societe Des Hotels Meridien v. LaSalle Hotel Operating P’ship, L.P., 380 F.3d
 126 (2d Cir. 2004)). The Eleventh Circuit in Duty Free cites with approval the Second Circuit’s
 opinion in Societe Des Hotels Meridien. See Duty Free, 797 F.3d at 1274.
                                                  4
Case 8:19-cv-01895-CEH-CPT Document 336 Filed 02/11/21 Page 5 of 6 PageID 4652




 n.2 (11th Cir. 1996) (“The binding precedent rule affords a court no such discretion

 where a higher court has already decided the issue before it.”). Accordingly, the

 motion is due to be denied, which the Lawyer Defendants conceded at the hearing.

        Lawyer Defendants request, however, that the Court immediately certify the

 case to the Eleventh Circuit Court of Appeals under 28 U.S.C. § 1292, which provides

 in relevant part:

               (b) When a district judge, in making in a civil action an
               order not otherwise appealable under this section, shall be
               of the opinion that such order involves a controlling
               question of law as to which there is substantial ground for
               difference of opinion and that an immediate appeal from the
               order may materially advance the ultimate termination of
               the litigation, he shall so state in writing in such order. The
               Court of Appeals which would have jurisdiction of an
               appeal of such action may thereupon, in its discretion,
               permit an appeal to be taken from such order, if application
               is made to it within ten days after the entry of the order:
               Provided, however, that application for an appeal
               hereunder shall not stay proceedings in the district court
               unless the district judge or the Court of Appeals or a judge
               thereof shall so order.

 28 U.S.C.A. § 1292(b). The Court finds that certification of this issue for immediate

 appeal is unwarranted. First, there is not a substantial ground for difference of opinion

 within the Eleventh Circuit. As noted by Plaintiffs’ response, courts in this Circuit and

 others have recognized a valid claim for contributory false advertising. See Doc. 303 at

 16 (collecting cases). Second, an immediate appeal from this Order will not materially

 advance the termination of this litigation. The issue here involves one Count of nine.

 There are multiple Plaintiffs and multiple Defendants involved with many other

 claims, including counterclaims. Even if the other criteria of § 1292(b) were satisfied,
                                             5
Case 8:19-cv-01895-CEH-CPT Document 336 Filed 02/11/21 Page 6 of 6 PageID 4653




 certification of the matter would not materially advance termination of this case.

 Accordingly, it is hereby

       ORDERED:

       1.     The Lawyer Defendants' Motion for Summary Judgment as to Count IV

 (Doc. 295) is DENIED.

       2.     The Court declines to certify immediate appeal of this Order under 28

 U.S.C. § 1292(b).

       DONE AND ORDERED in Tampa, Florida on February 11, 2021.




 Copies to:
 Counsel of Record
 Unrepresented Parties, if any




                                         6
